NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 23 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 PAYAM KAMBOD,                                    No. 16-71054

                  Petitioner,                     NTSB No. EA-5767

   v.
                                                  MEMORANDUM*
 FEDERAL AVIATION
 ADMINISTRATION; NATIONAL
 TRANSPORTATION SAFETY BOARD,

                  Respondents.

                     On Petition for Review of an Order of the
                      National Transportation Safety Board

                                Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Payam Kambod petitions pro se for review of the National Transportation

Safety Board’s (“NTSB”) final order revoking Kambod’s airline pilot, flight

instructor, and ground instructor certificates. We have jurisdiction under 49 U.S.C.

§§ 1153(a), 44709(f), and 46110(a). We review the NTSB’s final order under the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
arbitrary and capricious standard. Gilbert v. NTSB, 80 F.3d 364, 368 (9th Cir.

1996). We deny the petition for review.

      The NTSB’s determination that the administrative law judge (“ALJ”) did not

abuse his discretion in denying Kambod’s requests for a continuance was not

arbitrary and capricious because the ALJ had broad discretion to regulate the

conduct of the hearing. See 49 C.F.R. § 821.35(b); Adm’r v. Lackey, NTSB Order.

No. EA-5419 (2008) (“We have long held that law judges have significant

discretion in overseeing administrative hearings and admitting evidence into the

record.”).

      The NTSB’s determination that the ALJ did not abuse his discretion in

denying Kambod’s request for a waiver of emergency proceedings was not

arbitrary and capricious because delaying the proceedings after the hearing had

commenced would have placed an undue burden on the Administrator, court

resources, witnesses, and the ALJ. See 49 C.F.R. § 821.52(d); Tur v. FAA, 4 F.3d
766, 770 (9th Cir. 1993) (discussing waiver of emergency proceedings).

      Because Kambod failed to raise any of his other contentions before the

NTSB, those contentions are waived. See 49 U.S.C. § 46110(d); Reid v. Engen,

765 F.2d 1457, 1462 (9th Cir. 1985) (citations omitted) (declining to rule on issues

not raised before an agency tribunal).




                                          2                                  16-71054
        We reject as without merit Kambod’s contentions regarding FAA or ALJ

bias.

        PETITION DENIED.




                                        3                                16-71054